Richard T. Haefeli, Esq. Westhampton Beach Village Attorney
You have asked whether the Village of Westhampton Beach may enact a zoning ordinance that would restrict the number of vehicles which could be parked on property that is occupied by tenants. The Village does not intend to restrict the number of vehicles that could be parked on property which is occupied by owners.
We believe that such an ordinance would violate the Equal Protection Clauses of the Fourteenth Amendment of the United States Constitution and Article I, section 11 of the New York Constitution. In order to satisfy equal protection, an ordinance must bear a rational relationship to a legitimate governmental purpose (Village of Belle Terre v Baraas,416 U.S. 1 [1974]). If we assume that the village has a legitimate governmental purpose in limiting the number of cars that can be parked on property in a single-family, residentially zoned district, the application of the ordinance solely to tenants does not bear a rational relation to the purpose of the ordinance. Treating similarly situated citizens differently must have a fair and substantial relation to the object of the legislation (Matter of Patricia A, 31 N.Y.2d 83, 88 [1972]; see also, Baxstrom v Herold, 383 U.S. 107 [1966]). We do not believe treating occupancy through a rental arrangement differently from occupancy through ownership to have a fair and substantial relation to the object of the proposed ordinance.